i          i       i                                                                 i   i     i




                                  MEMORANDUM OPINION

                                         No. 04-08-00174-CV

                                         David MYRICK, Jr.,
                                              Appellant

                                                   v.

 NELSON’S LEGAL INVESTIGATING & CONSULTING, and Chris Nelson, Individually,
           and Chris Nelson d/b/a Nelson’s Legal Investigating & Consulting,
                                      Appellees

                       From the 49th Judicial District Court, Zapata County, Texas
                                          Trial Court No. 5665
                               Honorable Jose A. Lopez, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 13, 2009

REVERSED AND RENDERED IN PART, AND REMANDED

           This is an appeal from a summary judgment in favor of appellees. The underlying lawsuit

was brought by appellant, David Myrick, Jr. (“Myrick”), against appellees, Nelson’s Legal

Investigating & Consulting, and Chris Nelson individually and doing business as Nelson’s Legal

Investigating & Consulting (collectively “Nelson”). In an opinion and judgment dated February 4,

2009, we reversed the trial court’s summary judgment in favor of Nelson, rendered in part in favor
                                                                                      04-08-00174-CV

of Myrick and remanded for further proceedings. Nelson filed a motion for rehearing and a motion

for rehearing en banc. To clarify our discussion on the issue of jurisdiction, we vacate our earlier

judgment, withdraw our earlier opinion, and issue this opinion and judgment in their place.

Concluding our original disposition of the appeal was correct, we overrule Nelson’s motion for

rehearing and his motion for rehearing en banc.

                                         BACKGROUND

       In 1998, Myrick contacted Nelson in Utah regarding Nelson’s investigative services. After

Nelson completed work for Myrick, a dispute arose as to whether Myrick actually contracted with

Nelson for his services and Myrick refused to pay Nelson’s bill. On March 10, 1999, Nelson filed

suit against Myrick in small claims court in Utah. The affidavit of service filed in the Utah court

states that Myrick’s wife, Janet Myrick, was served “by refusal,” pursuant to the Colorado rules of

civil procedure, while walking from her car to her house in Denver, Colorado. Myrick did not

answer the lawsuit and, on May 5, 1999, Nelson obtained a default judgment in Utah against Myrick.

       In 2002, Nelson filed an abstract of judgment in the deed records of Zapata County, Texas,

placing a lien on property Myrick owned in the county. In 2004, Myrick learned of the lien. Shortly

thereafter, Myrick filed suit against Nelson claiming slander of title and collaterally attacking the

Utah judgment. Myrick argued the Utah judgment was invalid because: (1) the Utah court lacked

jurisdiction; (2) he was never served with process; (3) he has a meritorious defense; and (4) the

judgment was procured by fraud. In 2007, Nelson filed a no-evidence summary judgment motion

challenging each of these four grounds. Myrick responded and filed a cross-motion for partial

summary judgment arguing he had presented conclusive evidence that he was not properly served.


                                                  -2-
                                                                                       04-08-00174-CV

After Myrick filed his cross-motion for partial summary judgment, Nelson amended his answer and

for the first time counterclaimed that he held a valid judgment based on his contemporaneous filing

of the Utah judgment pursuant to the Uniform Enforcement of Foreign Judgments Act (the

“UEFJA”). Myrick responded to Nelson’s attempted compliance with the UEFJA by filing a

“Motion to Vacate Judgment and/or Motion for New Trial.” On February 14, 2008, the trial court

granted Nelson’s no-evidence motion for summary judgment and denied Myrick’s motion for partial

summary judgment. This appeal by Myrick ensued.

                                         JURISDICTION

       As a preliminary matter, we first address Nelson’s argument that the trial court lost

jurisdiction to vacate or reform the Utah judgment because Myrick failed to timely appeal Nelson’s

counterclaim for enforcement of the foreign judgment.

       Texas recognizes two methods of enforcing a foreign judgment. Brown, L.L.P. v. Lanier

Worldwide, Inc., 124 S.W.3d 883, 902 (Tex. App.—Houston [14th Dist.] 2004, no pet.). A

judgment creditor has the right to bring a common law action to enforce a judgment. See TEX . CIV .

PRAC. & REM . CODE ANN . § 35.008 (Vernon 2008) (“A judgment creditor retains the right to bring

an action to enforce a judgment instead of proceeding under [the UEFJA]”). “When he does so, his

petition as plaintiff initiates the action; the judgment debtor, as defendant, can assert his defenses;

and a judgment results.” Moncrief v. Harvey, 805 S.W.2d 20, 22 (Tex. App.—Dallas 1991, no writ).

“A losing party can appeal just as in any other case.” Id. A judgment creditor may also enforce a

foreign judgment under the UEFJA. However, when a judgment creditor chooses to proceed under

the UEFJA, the filing of a foreign judgment is in the “nature of both a plaintiff’s original petition


                                                  -3-
                                                                                      04-08-00174-CV

and a final judgment: the filing initiates the enforcement proceeding, but it also instantly creates a

Texas judgment that is enforceable.” Id.; see also See Walnut Equip. Leasing Co. v. Wu, 920 S.W.2d
285, 286 (Tex. 1996). A foreign judgment filed under the UEFJA is treated in the same manner as

a judgment of the court in which the foreign judgment is filed. TEX . CIV . PRAC. & REM . CODE ANN .

§ 35.003(b). Such a judgment has “the same effect and is subject to the same procedures, defenses,

and proceedings for reopening, vacating, staying, enforcing, or satisfying a judgment as a judgment

of the court in which it is filed.” Id. at § 35.003(c). Texas courts compare the filing of a foreign

judgment under section 35.003 to the entry of a no-answer default judgment because the debtor

under these circumstances, unlike the debtor in a common law enforcement proceeding, does not

have the opportunity to defend himself before the judgment is considered final. See Moncrief, 805
S.W.2d at 23. Therefore, a judgment debtor challenging a foreign judgment filed under section

35.003 is ordinarily required to file such a challenge within thirty days. See Bahr v. Kohr, 928
S.W.2d 98, 100 (Tex. App.—San Antonio 1996, writ denied) (validity of foreign judgment may be

investigated by a Texas court, but must be done according to regular timetables for challenging a

Texas judgment). In Texas, the court’s plenary power to grant a new trial or modify, correct, or

reform a judgment expires after thirty days if no action is taken. TEX . R. CIV . P. 329b; Bahr, 928
S.W.2d at 100. Therefore, if a judgment debtor does not timely challenge a foreign judgment filed

in compliance with section 35.003, then the trial court’s plenary jurisdiction expires and any

judgment rendered by the trial court after such date is a nullity. See Walnut Equip. Leasing, 920
S.W.2d at 286.




                                                 -4-
                                                                                      04-08-00174-CV

       On appeal, Nelson argues the trial court lost jurisdiction to vacate the Utah judgment because

Myrick failed to timely appeal Nelson’s counterclaim to enforce the judgment, which Nelson

contends he filed in compliance with section 35.003. We disagree. The circumstances of this case

are not comparable to a no-answer default judgment because Nelson did not initiate the proceeding

to enforce his judgment. Instead, the circumstances here are more akin to a common law

enforcement action. Therefore, we conclude that when Myrick initiated the proceedings by filing

a slander of title suit against Nelson he effectively prevented the Utah judgment from instantly

becoming an enforceable Texas judgment. We also note that after Myrick filed his original petition

in 2004, Nelson answered the petition, participated in depositions, filed a jury demand, and moved

for summary judgment. These actions, all prior to the filing of his counterclaim in 2007, amounted

to an election to pursue enforcement of his judgment through a common law action. See Brown,

L.L.P., 124 S.W.3d at 902. Accordingly, the ordinary timetables to challenge a final judgment

envisioned under section 35.003 do not apply in this case, and Nelson’s claim that the trial court

lacked jurisdiction to modify or vacate the Utah judgment is without merit.

    MYRICK’S MOTION FOR PARTIAL TRADITIONAL SUMMARY JUDGMENT

       Because it is dispositive of all other issues on appeal, we address only Myrick’s argument

that the trial court erred in denying his motion for partial summary judgment. In his cross-motion

for partial summary judgment, Myrick contended he conclusively established that he was not

properly served in the Utah lawsuit, and therefore, he was entitled to a summary judgment vacating

the Utah judgment and declaring it void. As the party moving for traditional summary judgment,

Myrick has the burden of showing there is no genuine issue of material fact and that he is entitled


                                                -5-
                                                                                                        04-08-00174-CV

to judgment as a matter of law. See Casso v. Brand, 776 S.W.2d 551, 556 (Tex. 1989); Nixon v. Mr.

Prop. Mgmt. Co., Inc., 690 S.W.2d 546, 548-49 (Tex. 1985).

         It is uncontested that Myrick himself was not personally served in the Utah lawsuit. The

affidavit of service states that Myrick’s wife, Janet, was served on April 18, 1999, at her home in

Denver, Colorado pursuant to Colorado law, which allows for “service by refusal.”1 Myrick and his

wife Janet were divorced on July 6, 1999, in Zapata County, Texas. Myrick argues service should

have been effectuated in accordance with the Utah rules of procedure, instead of the Colorado rules

of procedure. See UTAH CODE ANN . § 78B-3-206 (West 2008) (“Service of process on any party

outside the state may be made pursuant to the applicable provisions of Rule 4 of the Utah Rules of

Civil Procedure.”). However, we need not reach the issue of which state’s law was controlling at

the time of service because Nelson failed to serve Myrick at his “dwelling house” or “usual place

of abode” as required, with exceptions not applicable here, by both Utah and Colorado law. UTAH

R. CIV . P. 4(d)(1)(A); COLO . R. CIV . P. 4(e)(1).

         “Usual place of abode” is construed by both states to mean the place where the person is

actually living at the time service is attempted. Reed v. Reed, 806 P.2d 1182, 1185 (Utah 1991);

Neher v. Dist. Court for the Fourth Judicial Dist., 422 P.2d 627, 628 (Colo. 1967). Here, the address

on the affidavit of service is Janet Myrick’s home in Denver, Colorado. Myrick presented his own



         1
           … Neither party has provided this court or the trial court with the controlling law from 1999 when service
was attempted. According to current Colorado law, “[i]f a person to be served refuses to accept a copy of the
summons and complaint, service shall be sufficient if the person serving the documents knows or has reason to
identify the person who refuses to be served, identifies the documents being served as a summons and complaint,
offers to deliver a copy of the documents to the person who refuses to be served, and thereafter leaves a copy in a
conspicuous place.” C O LO . R EV . S TAT . A N N . R. 304(j) (W est 2008). The affidavit of service in the record states
that the method of service was “service by refusal pursuant to C.C.C.R.C.P. 304(h).”

                                                           -6-
                                                                                       04-08-00174-CV

deposition testimony and Janet Myrick’s sworn affidavit stating he was not living in Colorado at the

time of service. Additionally, Myrick provided the trial court with a certified copy of the final

divorce decree, which was granted in Zapata County, Texas on July 6, 1999. The divorce decree

includes a finding by the trial court that at least sixty days had elapsed since the date his suit for

divorce was filed and that when the divorce suit was filed Myrick had been a domiciliary of Texas

for the preceding six-month period as required by Texas law. The elements of the legal concept of

“domicile” are: (1) an actual residence, and (2) the intent to make it the permanent home. Snyder

v. Pitts, 241 S.W.2d 136, 139 (Tex. 1951). Therefore, because the divorce decree was dated July 6,

1999, Myrick’s suit for divorce must have been filed before May 7, 1999, and Myrick must have

been “a domiciliary of Texas for the proceeding six month period” or since at least November of

1998. Because service was attempted by Nelson in Colorado on April 18, 1999, we conclude Myrick

has conclusively established that service was not left at his “usual place of abode” as required by

both Utah and Colorado law.

       Because Myrick satisfied his burden of conclusively establishing he was not properly served,

the Utah judgment is rendered void. See Westcliffe, Inc. v. Bear Creek Constr., Ltd., 105 S.W.3d
286, 290 (Tex. App.—Dallas 2003, no pet.) (“When the attempted service of process is invalid, the

trial court acquires no personal jurisdiction over the defendant, and the default judgment is void.”);

see also Skanchy v. Calcados Ortope S.A., 952 P.2d 1071, 1074 (Utah 1998) (explaining that if

service of process is invalid, the trial court lacks jurisdiction, and the default judgment is void and

should be set aside). Accordingly, the trial court erred in denying Myrick’s motion for partial




                                                  -7-
                                                                                 04-08-00174-CV

summary judgment. For these reasons, the trial court also erred in rendering summary judgment in

favor of Nelson.

                                       CONCLUSION

       We reverse the summary judgment in favor of Nelson and render judgment in favor of

Myrick that the Utah Judgment is void because Myrick was not properly served. The cause is

remanded for further proceedings.



                                            Sandee Bryan Marion, Justice




                                              -8-